Citation Nr: 1758495	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for lung plaque related to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2010 substantive appeal, the Veteran indicated that he wanted a Board hearing before a Veterans Law Judge sitting at the RO.  A hearing was scheduled for June 2011.  Nevertheless, shortly prior to the hearing, the Veteran informed VA that he would not be able to appear at the hearing as it required a very long drive and that he did not have any more evidence to present.  The Board interprets that the Veteran's intention was to withdraw his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

In a May 2015 decision, the Board denied entitlement to a compensable rating for the Veteran's service-connected lung plaque related to asbestos exposure.  The Veteran appealed this decision to the United States Court of Veterans Claims (Court).  In a January 2017 Memorandum Decision, the Court vacated the Board's May 2015 rating decision and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2015 written brief presentation to the Board, the Veteran's representative indicated that the Veteran's cardiorespiratory limit was close to 20 in 2006 and has been no more than 20 METS at best since 2008 and that he cannot go beyond moderate exertion, which is actually below 17 METS at best since 2008.  The Veteran's representative went on to state that there is a difference between a PFT while sitting and breathing while doing something, adding that the Veteran's functional limitations are squarely in the range of 60 percent for asbestosis.  Attached to the brief was an internet printout that discusses how to assess moderate intensity activity, including a discussion of the use of metabolic equivalents to determine the level of intensity.

The January 2015 informal brief from the Veteran's representative suggests that the Veteran's condition has worsened since October 2008, date of the last VA respiratory examination.  See January 2017 Memorandum Decision.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

VA treatment records were last retrieved in June 2016.  On remand, VA should obtain records of any VA treatment received by the Veteran since June 2016.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected lung plaque related to asbestos exposure.  Review of the claims file should be noted in the examiner's report.  If there is a disparity of results across the various PFT tests, such to cause the level of evaluation to differ, the examiner should indicate which test result most accurately reflects the severity of the disability, along with an explanation for such finding.

All pertinent symptomatology and findings must be reported in detail.  All necessary studies and tests should be conducted.

3. After the development requested above has been completed, the claim should be readjudicated.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



